t c summary opinion united_states tax_court kenneth l graham petitioner v commissioner of internal revenue respondent docket no 10108-08s filed date kenneth l graham pro_se e abigail raines for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether petitioner is liable for the 10-percent additional tax on early distributions from qualified_retirement_plans under sec_72 and more particularly whether the distributions in question constitute part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee within the meaning of sec_72 we hold that the distributions were not part of a series of substantially_equal_periodic_payments and that petitioner is therefore liable for the 10-percent additional tax background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of illinois when the petition was filed petitioner was born in in he retired after years of employment with a telephone company upon retirement and at his own election petitioner received a lump-sum_distribution of a pension that was accumulated during his tenure with the telephone company petitioner then rolled these funds over into several self-directed individual_retirement_accounts iras during at age petitioner began receiving periodic distributions from his iras the distribution amounts received by petitioner were determined by his financial advisers however the financial advisors did not provide petitioner with documentation demonstrating how the distribution amounts were calculated the financial advisors led petitioner to believe that the distributions were in accordance with one of the exceptions under sec_72 during in which year he turned petitioner received distributions from four iras totaling dollar_figure at the close of the tax_year the combined value of the iras was dollar_figure on his federal_income_tax return petitioner reported the distributions as income but he did not report any additional tax on those distributions respondent thereafter determined that the distributions were subject_to the 10-percent additional tax under sec_72 petitioner contends the distribution sec_2 petitioner could have received a monthly pension from the telephone company but he stated it wouldn’t have been enough to support the bills i had basically during and petitioner received distributions from his iras of dollar_figure and dollar_figure respectively at the close of those years the combined values of his accounts were dollar_figure and dollar_figure respectively the record does not include distribution amounts and combined values for any other year were part of a series of substantially_equal_periodic_payments and as such are not subject_to the additional tax pursuant to sec_72 discussion in general the commissioner’s determination as set forth in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error see rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements accordingly petitioner bears the burden_of_proof see rule a sec_72 imposes an additional tax on an early distribution from a qualified_retirement_plan equal to percent of the portion of the amount that is includable in gross_income the 10-percent additional tax does not apply to distributions that are part of a series of substantially equal payments not regardless of whether the additional tax under sec_72 is a penalty or an additional_amount to which sec_7491 applies and regardless of whether the burden of production with respect to this additional tax would be on respondent respondent has satisfied his burden of production with respect to the distribution see h conf rept pincite 1998_3_cb_747 less frequently than annually made for the life or life expectancy of the employee sec_72 the internal_revenue_code and the regulations thereunder do not elucidate what qualifies as a series of substantially_equal_periodic_payments under sec_72 however the internal_revenue_service has promulgated guidance concerning this exception in notice_89_25 q a-12 1989_1_cb_662 the notice provides that payments will be considered substantially_equal_periodic_payments if the payments are determined by one of three methods the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method see revrul_2002_62 2002_2_cb_710 reiterating that payments will be considered to be substantially_equal_periodic_payments if they are made in accordance with one of the three methods described in notice_89_25 supra each of the three methods takes into account the taxpayer’s life expectancy the court is not bound by notice_89_25 supra but conforming to one of its methodologies may relieve a taxpayer of the 10-percent additional tax see 111_tc_250 n we find that the record does not identify which if any methodology was used in calculating the amount of petitioner’s periodic_payments petitioner did not provide any documentation demonstrating or testimony explaining how the distribution amounts were determined see id pincite in at age petitioner had a life expectancy of years see sec_1_401_a_9_-9 q a-1 income_tax regs the amount distributed to petitioner during this year dollar_figure represents more that one-sixth the total value of the iras at the beginning of the continued receipt of such distributions by petitioner would exhaust the ira balances within years therefore the distributions could not possibly be substantially_equal_periodic_payments made for petitioner’s life expectancy although we are sympathetic to petitioner’s position given his reliance on his financial advisors we are constrained to in at the time of his retirement and when he began receiving distributions petitioner wa sec_51 years of age and had a life expectancy of years however the record is limited and provides no indication of the value of the iras in or documentation of petitioner’s distribution at that time therefore we confine ourselves to the year in issue as discussed herein the single life expectancy table found at sec_1_401_a_9_-9 q a-1 income_tax regs is used for determining the life expectancy of an individual for purposes of calculating required minimum distributions rmd under sec_401 as discussed in the text supra p the rmd method is one of the methods prescribed by notice_89_25 1989_1_cb_662 for determining whether payments are substantially_equal_periodic_payments for purposes of sec_72 assuming a constant rate of return of percent and distributions on the last day of each year at trial in date petitioner implied that exhaustion of the account balances was merely a consequence of the precipitous decline in the stock market however the market decline only began in mid-2008 well after the year in issue in any event and as discussed in the text exhaustion would occur well within petitioner’s life expectancy even if the market had not declined so significantly in sustain respondent’s determination on this issue thus petitioner is subject_to the 10-percent additional tax under sec_72 conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they do not support a holding contrary to that reached herein to reflect the foregoing decision will be entered for respondent
